DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18, 23-26 are pending in this application. Claims 25 and 26 are newly added.  Claims 14, 21-23 are withdrawn from consideration as being directed to a nonelected invention. Claims 1-13, 15-20 and 24-26 are examined in this Office Action.
The amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.  Applicant’s arguments are addressed at the end of Office Action. 

Status of Rejections
	1.	The rejection of claims 13 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.

	2.	The rejection of claims 1-3, 7-12, 15, 16, 18-20 and 24 under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 2016/0186137 (cited on IDS filed 02/04/2020 as document no. 1)(Thomson) and Didati et al (“Directed differentiation of definitive hemogenic endothelium and hematopoietic progenitors from human pluripotent stem cells,” Methods 101 (2016) 65-72) (cited on IDS filed 02/04/2020 as document no. 6) (Didati) is withdrawn in view of the amendments to the claims. 

	3.	The rejection of claims 4, 5, 13, 17 under 35 U.S.C. 103 as being unpatentable over Thomson and Didati as applied to claims 1-3, 7-12, 15, 16, 18-20 and 24 above and further in view of Gori et al (US 2018/0296603) (Gori) is withdrawn in view of the amendments to the claims.

	4.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Thomson, Didati and Gori above as applied to claims 1-5, 7-20 and 24 above and further in view of Tan et al (“Disruption of CCR5-Dependent Homing of Regulatory T Cells Inhibits Tumor Growth in a Murine Model of Pancreatic Cancer,” J Immunol 2009; 182:1746-1755) (Tan) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 1-3, 7-10, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 2016/0186137 (cited on IDS filed 02/04/2020 as document no. 1)(Thomson) and Didati et al (“Directed differentiation of definitive hemogenic endothelium and hematopoietic progenitors from human pluripotent stem cells,” Methods 101 (2016) 65-72) (cited on IDS filed 02/04/2020 as document no. 6) (Didati).
	Thomson discloses derivation of hematopoietic precursor cells (HPSc) from human pluripotent cells and obtaining hemogenic endothelium [0055]. Thomson discloses [0088] culturing ES cells in E8 media comprising ROCK inhibitor followed by further culture [0090] in E8 media comprising ROCK inhibitor.
	Thomson discloses myeloid progenitor differentiation was continued and that at day 16 transition to macrophages had occurred [0096] and then cells were collected for sorting to identify CD34+ and CD45+ cells (early myeloid markers, Applicant specification [0035]). CD34+ cells are hemogenic endothelium (HE) cells (applicant’s specification [0035]) (the claimed “obtaining definitive hemogenic endothelium cells;” claim 1, (I).
	Thomson therefor discloses [0097], [0098] obtaining HE cells and differentiating them to myeloid suppressive cells  (the claimed “directing differentiation of HE in DMS media comprising M-CSF (table 6).  Thomson discloses [0088] macrophage precursors (early myeloid cells) can also be obtained by culture in E8 media comprising a ROCK inhibitor. Thomson discloses it was known in the art that both ROCK inhibit and MCSF could be used to direct differentiation of HE cells to a population of cells comprising myeloid progenitor cells (the claimed “An in vitro method of generating a population of induced immune regulatory cells”, claim 1 (ii).
	Thomson discloses the ROCK inhibitor is Y276320 (claim 2, part j).
	Thomson discloses the DM5 media is IMDM media plus MCSF (Table 6) and includes IL-1B (claim 2, part a (1), the claimed “one or more growth factors selected from...”).
	Thomson discloses [0067] myeloid progenitor expansion in DMS media and that the cells obtained were greater than 80% CD11b+CD45+CD14+ and that 60% to 90% were CD11b+CD14+ as well and that culture in CD% media continued.
	Thomson discloses [0009] obtaining a cell population comprising 80% primitive macrophages CD45+/CD11b+/CD14+ which meet the definition of an induced MDSC having the subtype of (iv) CD45+CD33+CD14+ cells (claim 1, last part) (applicant’s specification [00047]) (the claimed “method of manufacturing cells for therapeutic use according to claim 1”).
	Applicant’s specification discloses [00047] that CD11b or CD33 are common myeloid markers and are expressed on MDSCs. Therefore, the Thomson cell population CD45+/CD11b+/CD14+ is considered to be the same as applicant’s claimed induced MDSC cell population [00047] having the subtype of (d (iv)) CD45+CD33+CD14+ cells .
	Regarding claim 2, Thomson discloses obtaining a cell population which is CD45+CD11b+CD14+ which is the same as applicant’s [00048] claimed monocytic cell population CD45+CD33+CD14+ and which may further comprise CD11b+. Therefore, Thomson teaches
	claim 2, part c(1) the claimed “population of induced myeloid suppressive cells comprise induced myeloid-derived suppressor cells (iMDSCs). 
	claim 2, part d(i) (the claimed “population of induced immune regulatory cells comprise one or more subpopulations of CD45+ cells”).
	Thomson discloses the (claim 2, part j) the ROCK inhibitor is Y27632.
	Thomson [0028], [0069] discloses hematopoietic precursor/progenitor cells (HPCs) are CD45+/CD34+. Applicants specification discloses the iHE are CD34+. Thomson therefor discloses obtaining HE because the cells are CD34+.
	Regarding claim 3 part b, Thomson discloses [0045] it may be advantageous to obtain cells that exhibit one or more specific phenotypes associated with or resulting from a particular disease or disorder of the particular mammalian subject (the claimed (i) “obtaining a source specific immune cells that is donor/disease/treatment specific, wherein the immune cells present retainable therapeutic attributes,”) and that in such cases, iPS cells are obtained by reprogramming a somatic cell of a particular human subject  (the claimed (ii) “reprogramming the source specific immune cell to iPSC”).
	Regarding claim 8, claim 8 recites multiple methods of differentiating iPSC derived mesodermal cells with definitive HE potential to iHE. Applicant’s specification does not disclose a definition of “mesodermal cell with/having hemogenic potential’ and therefore mesodermal cells meeting the claim element are considered to be mesodermal cells derived from pluripotent cells (iPSCs or ESCs) which become HE cells (CD34+ cells).
	A. 	Claim 8, part a recites: contacting the mesodermal cells having definitive HE potential with a composition comprising bFGF and a ROCK inhibitor to obtain definitive HE cells;
	Thomson discloses [0054] [0055] culture of pluripotent stem cells in media comprising ROCK inhibitors [0055], [0055] in E8 medium which contains FGF2 [0057] (the claimed “comprising bFGF and a ROCK inhibitor “) used for inducing pluripotent stem cells into HPCs (CD34+ cells) (the claimed “differentiating iPSC derived mesodermal cells with definitive hemogenic endothelium potential to iEH “). Thomson discloses obtaining hemogenic endothelium (HD) from human pluripotent stem cells [0054].
	B. Claim 8, part b recites: contacting the iPSC derived mesodermal cells with a composition comprising a BMP activator, a GSK inhibitor and bFGF to obtain the mesodermal cells having definitive HE potential;
	Thomson discloses contacting IPSCs [007] with BMP4 (Applicant’s specification discloses the BMP4 activator can be BMP4 [0099]), FGF2 [0057] and a GSK3 inhibitor [0034] and obtaining HE (the claimed “contacting the iPSC derived mesodermal cells with a composition comprising a BMP activator, a GSK3 inhibitor and bFGF to obtain the mesodermal cells having definitive HE potential “). Thomson discloses obtaining mesodermal cells having the claimed “definitive hemogenic potential’ because Thomson discloses obtaining HE cells [0054].
	C. Claim 8, part c recites: contacting the iPSCs with a composition comprising a BMP activator, and optionally a bFGF to obtain iPSC derived mesodermal cells; and optionally, wherein the iPSCs are seeded and expanded in a composition comprising a ROCK inhibitor, a GSK3 inhibitor and a MEK inhibitor, and wherein the composition is free of TGFB receptor/ALK inhibitors.
	The components of any phrase reciting “optional” have not been considered because they are “optional.”
	Thomson discloses contacting IPSCs [007] with BMP4 (Applicant's specification discloses the BMP4 activator can be BMP4 [0099]) (the claimed “contacting the iPSCs with a composition comprising a BMP activator’).
	Thomson discloses the E8 medium is free of TGFB inhibitors [0057] and does not disclose ALK inhibitors in the media (the claimed “wherein the composition is free of TGFB receptor/ALK inhibitors”).
	Regarding claim 9, Thomson discloses differentiation of iPS cells without formation of embryoid bodies [0054]- [0070] (the claimed “wherein the differentiation of iPSC is (1) void of the step of generating embryoid bodies”).
	Regarding claim 10, Thomson discloses collecting cells which were CD45+CD11b+CD14+ (the claimed myeloid suppressive cells) and sorting the cells for identification (figure 9, for example) Thomson discloses the claimed “isolating the myeloid suppressive cells or one or more subtypes thereof.”

	Thomson discloses culturing induced pluripotent stem cells (iPSC) [0045] to obtain primitive macrophages and microglial cells having the genetic complement of a particular human subject. Thomson discloses [0045] it may be advantageous to obtain microglia that exhibit one or more specific phenotypes associated with or resulting from a particular disease or disorder of the particular mammalian subject and that in such cases, iPS cells are obtained by reprogramming a somatic cell of a particular human subject.
	Thomson discloses [0043] “iPS cells” mean a pluripotent cell or population of pluripotent cells that may vary with respect to their differentiated somatic cell of origin, that may vary with respect to a specific set of potency-determining factors and that may vary with respect to culture conditions used to isolate them, but nonetheless are substantially genetically identical to their respective differentiated somatic cell of origin and display characteristics similar to higher potency cells, such as ESCs, as described herein.
	Thomson differs from the claims in that the document fails to disclose obtaining induced HE cells from pluripotent stem cells. However, Ditadi cures the deficiency.
	Ditadi discloses methods of producing hemogenic endothelium (HE) cells from iPCS cells or hESCs (page 66, “Cell lines”) and that hemogenic endothelium cells from each starting source (iHE) or (HE) are produced by the same method.
	Regarding claim 7, Ditadi discloses differentiation of human pluripotent stem cells (iIPSCs) to mesoderm formation (page 68, 3.2) (the claimed “differentiating iPSCs to mesodermal cells”): 
	then differentiating iPCS derived mesodermal cells to definitive hemogenic endothelium cells (HE cells) (figure 2 for example) (the claimed “differentiating iPSC derived mesodermal cells to mesodermal cells with definitive hemogenic endothelium potential");
	and differentiating iPSC derived mesoderm cells with definitive hemogenic endothelium potential (“Definitive HE Culture’) to HE cells which are CD34+ (page 69. “3.6”) (the claimed “differentiating iPSC derived mesodermal cells with definitive hemogenic endothelium potential to iHE”). Applicant’s specification discloses HE cells are CD34+ [0089]. Therefore, Ditadi discloses the claimed iHE.
	It would have been obvious to one of ordinary skill to modify the method of Thomson by using induced HE (iHE) cells generated from iPSC cells as suggested by Didati for production of myeloid suppressive cells in view of the teachings of Thomson that “iPS cells” are substantially genetically identical to their respective differentiated somatic cell of origin and display characteristics similar to higher potency cells, such as ESCs, and Ditadi that either ESC or induced pluripotential stem cells can be cultured to generate HE cells (CD34+) or iHE cells (i\CD34+) (claim 24, the claimed “method of manufacturing cells for therapeutic use of claim 1”). Applicant’s specification discloses [0035] the HE cells are identified by CD34+ expression.
	One of ordinary skill would have had a reasonable expectation of success in using iHE to generate a cell population comprising induced myeloid suppressive cells (IMDSC) in view of the teachings of Thomson that either iPSC or ESC cells can be used for generation of MDCS and showing the successful production of MDSC from ESC cells.
	One of ordinary skill would have been motivated to use iHEs derived from iPSCs in view of the teachings of Thomson [0045] that using cells exhibiting a specific phenotype(s) associated with a particular disease or disorder allow identification of genetic factors that contribute to variable drug responses. Thomson discloses [0045] that in such cases iPS cells are obtained by reprogramming a somatic cell of a particular human subject.

	2.	Claims 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Thomson and Didati as applied to claims 1-3, 7-10 and 24 above and further in view of Gori et al (US 2018/0282762) (Gori) (Corrected citation). 
	The teachings of Thomson and Didati above are incorporated herein in their entirety.
	Thomson and Didati differ from the claims in that the documents fail to disclose genomic editing during or after reprogramming of a nonpluripotent cell to an iPSC by genomic insertion, deletion or substitution. However, Gori cures the deficiency.
	Gori discloses gene editing in stem cells using the CRISPr/Cas9 gene editing system (Abstract) and that the cell can be generated from an iPS cells [0049]. Gori discloses [0061] the target cells can be myeloid progenitor cells [0061].	
	Gori discloses [0004] use of the CRISPr/Cas9 system to modify genes in stem cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome. Gori disclose the CRISPR/CAS9 system is effective and precise in editing target genes through.
	Gori discloses isolating the stem cell from the subject before the contacting steps [0027]. Gori discloses culturing the stem cells in a medium which can comprise a stem cell viability enhancer which is an AhR antagonist (aryl hydrocarbon receptor) [0031] which can be STemREgenin01 [0031].
	Gori discloses contacting the stem cells with a transgene which allow the transgene to integrate into the genome of the stem cells [0036].
	Gori discloses a pharmaceutical composition comprising the modified cell [0046] in a pharmaceutically acceptable carrier [0058].
	Gori discloses [0259] the stem cell is contacted with a genetically modified modality (the claimed “or by a method comprising genomic editing during or after reprogramming anon-pluripotent cell to iPSC, wherein the genetic imprint comprises one or more genetically modified modalities introduced through genomic insertion, deletion or substitution in the genome of the iPSC.”
	Applicants specification discloses the immune cell [0053] can be a T cell. Therefore, a T cell can be a source-specific immune cell obtained from a donor which is a donor specific cell and which presents retainable therapeutic attributes such as cytotoxic activity. Gori discloses genome editing in CD34+cells after targeting the CCR5 locus [1132] (a homing receptor as evidenced by claim 5, part c). Gori discloses single cell analysis of the CD34+ edited progeny [1198] and that gene editing was detected in the myeloid progeny [1198]. Gori therefore discloses that gene editing at the CD34+ cells is passed to the cell progeny such as myeloid cells.
Gori discloses edited and unedited CD34+ cells were transplanted into mice [1199].
	Gori discloses the genetically modified modality (claim 4, part a) can be a safety switch which allows for selection of desired stem cells or eliminate of undesired stem cells. Applicant’s specification discloses [00016] the genetically modified modality can be a safety switch.
	Gori discloses the safety switch contains a suicide gene (the claimed “by a method comprising genomic editing during or after reprogramming a nonpluripotent cell to iPSC wherein the genetic imprint comprising one or more genetically modified modalities introduced through genomic insertion (claim 4, part a) allows for selection of the desired stem cell or eliminate of stem cells. 
	Regarding claim 5, part c, Gori discloses knock-in of a gene [0274] encoding a protein which can be used to treat or cure a disease which under the control of an inducible promoter [0276]. Gori discloses knockout of the CCR5 gene [0286]. Applicants specification identified the CCR5 molecule as a homing receptor [0017].
	It would have been obvious to one of ordinary skill to modify the Thomson and Didati method of producing immune cells regulatory cells by genomic editing of an iPSC as suggested by Gori in view of the teachings of Gori that genetic editing of stem cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.
	One of ordinary skill would have had a reasonable expectation of success in genetic editing a stem cell or a myeloid progenitor cells in view of the teachings of Gori disclosing the CRISPR/CAS9 system is effective and precise in editing target genes.
	One of ordinary skill would have been motivated to genetically edit a stem cell or myeloid cell in view of the teachings of Gori that modification of genes in stem cells or myeloid cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.

	3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson, Didati and Gori above as applied to claims 1-5, 7-10 and 24 above and further in view of Tan et al (“Disruption of CCR5-Dependent Homing of Regulatory T Cells Inhibits Tumor Growth in a Murine Model of Pancreatic Cancer,” J Immunol 2009; 182:1746-1755) (Tan). The teachings of Thomson, Didati and Gori above are incorporated herein in their entirety.

	Claim 6 claim interpretation: Applicant's specification does not provide a definition of “improved homing” or persistence. For purposes of this Office Action, the terms have been interpreted as set forth below.
	From above, Gori discloses a source specific immune cell can be a lymphoid or progenitor cell or a myeloid progenitor cell [0897] (the claimed source-specific immune cell which is donor-response specific) or a CD34+ cell [0897] which is administered back to the patient (the claimed source specific immune cells that is donor specific).
	Thomson, Didati and Gori differ from the claims in that the documents fail to disclose the therapeutic attributes of the source specific immune cell comprises (vi) improved homing, persistence and cytotoxicity. However, Tan cures the deficiency.
	Tan discloses CCR85 is a receptor involved in the migration (the claimed “homing’) of regulatory T cells to sites of infection, inflammation and tumor. Tan discloses that the tumor cells produce the chemokine CCL5, which is the ligand for the CCR5 receptor, resulting in migration of the Treg cells to the tumor (page 89, right column top paragraph). Tan discloses tumor infiltrating Tregs express elevated levels of CCR5 receptor (page 8, right column, first and second paragraph).
	Tan discloses knockdown of the CCR5 gene (page 1749, right column, bottom paragraph). Tan discloses that knocking out the CCR5 receptor decreased the homing of the Treg cells to the tumor and tumor growth slowed (page 8, top paragraph) (the claimed “improved cytotoxicity”).
	Tan discloses that specific homing phenotypes of Tregs may be exploited to have an antitumor effective. Applicant's specification fails to provide a definition of “improved homing’. In this case, the “improved homing’ is considered to be a reduction in the Treg cell prevalence in the tumor microenvironment because Tan discloses that a decrease in the homing of the Treg cells to the tumor resulted in slowing of tumor growth.
	Tan discloses that the tumor-infiltrating Tregs are functionally competent, retaining suppressive capabilities equivalent to Tregs in lymphoid and splenic compartments (the claimed “persistence’).
	It would have been obvious to one of ordinary skill to modify the method of Thomson, Didati and Gori by genetically knocking out the CCR5 receptor molecule in a population of immune regulatory cells as suggested by Tan in view of the teachings of Tan that genetically editing the Treg cells resulted in a slowing of tumor growth (the claimed “increased cytotoxicity’), and a reduction in Treg cell presence in the tumor (the claimed “improved homing”).
	One of ordinary skill would have had a reasonable expectation of success in genetically editing cells in a population of immune regulatory cells in view of the teachings of Tan, showing successful knock out of the CCRX5 receptor gene.
	One of ordinary skill would have been motivated to genetically edit an immune regulatory cell in view of the teachings of Tan that editing the Treg cells resulted in a slowing of tumor growth.

	4.	Claims 11, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (of record) in view of Lanza et al (US 2017/0152481) (Lanza).
	Thomson discloses derivation of hematopoietic precursor cells (HPSc) from human pluripotent cells and obtaining hemogenic endothelium [0055]. Thomson discloses [0088] culturing ES cells in E8 media comprising ROCK inhibitor followed by further culture [0090] in E8 media comprising ROCK inhibitor. 
	Regarding claims 11 and 15, induced immune regulatory cells comprise a subpopulation of induced myeloid suppressive cells (applicant's specification [0001 14]) such as CD45+CD33/CD11b+CD14+ (applicant’s specification [00136]). Thomson discloses obtaining a cell population which is CD45+CD11b+CD14+ which is the same as applicant’s [00048] claimed monocytic cell population CD45+CD33+CD14+ and which may further comprise CD11b+ (the claimed iMDSC). Therefore, Thomson discloses the claimed “population of induced immune regulatory cells comprise one or more subpopulations of CD45+ cells”)(claim 11) and the claimed “population of induced immune regulatory cells comprising iMDSCs obtained using the method of claim 1” (claim 15).
	Thomson differs from the claims in that the document fails to disclose the induced immune regulatory cells comprising myeloid suppressive cells or the population of induced immune regulatory cells comprising iMDSCs are in a medium composition comprising a ROCK inhibitor and MCSF.  However, Lanza cures the deficiency.
	Lanza discloses hemangioblasts cultured to obtain hematopoietic cells [0278].  Lanza discloses [0278]  the hemangioblasts may be grown in methylcellulose in Iscove modified Dulbecco medium (IMDM) comprising BSA, saturated human transferrin, human LDL, supplemented with early acting growth factors (e.g., c-kit ligand, flt3 ligand), multilineage growth factors (e.g., IL-3, granulocyte macrophage-CSF (GM-CSF)), and unilineage growth factors (e.g., G-CSF, M-CSF, EPO, TPO)), VEGF, and bFGF.  
	Lanza discloses [0281] single-cell suspensions of hES-derived BL-CFC cells are grown for 10-14 days to derive hematopoietic cells such as, for example, erythroid, myeloid, macrophage, and multilineage hematopoietic cells.  
	Lanza discloses [0460] iPSCs show poor survival ability after cell dissociation and during EB formation, a phenomenon also observed for hESCs and that has been shown that addition of a selective Rho-associated kinase (ROCK) inhibitor. Y-27632, to serum-free EB formation medium prevents hESCs from apoptosis, enhances EB formation, and promotes differentiation.  Lanza discloses [0460] cells from EBs treated with Y-27632 developed substantial more and healthier blast colonies than that derived from EBs without Y-27632 treatment (FIGS. 12c and 12d), generating >2 fold more hemangioblasts. 
	It would have been obvious to one of ordinary skill to modify the Thomson media composition by including a ROCK inhibitor in the MCSF containing media as suggested by Lanza in view of the teachings of Lanza that the ROCK inhibitor prevents hESCs from apoptosis, enhances EB formation, and promotes differentiation.  
	One of ordinary skill would have had a reasonable expectation of success in producing a population of induced immune regulatory cells comprising induced myeloid suppressive cell or a population of induced immune regulatory cells comprising iMDSCs in a media composition comprising a ROCK inhibitor and MCSF in view of the teachings of Lanza that MCSF is a unilineage factor and that ROCK inhibitor promotes differentiation (the claimed “a population of induced immune regulatory cells comprising induced myeloid suppressive cell in a media composition comprising a ROCK inhibitor and MCSF;” claim 11) (the claimed “A population of induced immune regulatory cells comprising induced MDSCs wherein the induced suppressive cells are in a medium composition comprising a ROCK inhibitor and MCSF;” claim 15).
	One of ordinary skill would have been motivated obtain a composition comprising a population of induced immune regulatory cells comprising induced myeloid suppressive cells in view of the teachings of Lanza that differentiated hematopoietic cells such as myeloid cells are used in various treatments such as transfusion therapy or for the treatment of infections.

	5.	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (of record) in view of Lanza et al (US 2017/0152481) (Lanza).

	Thomson discloses derivation of hematopoietic precursor cells (HPSc) from human pluripotent cells and obtaining hemogenic endothelium [0055]. Thomson discloses [0088] culturing ES cells in E8 media comprising ROCK inhibitor followed by further culture [0090] in E8 media comprising ROCK inhibitor. 
	Regarding claims 12 and 16, Thomson discloses obtaining a cell population CD45+CD11b+CD14+ which is the same as applicant's [00048] claimed monocytic cell population CD45+CD33+CD14+ and which may further comprise CD11b+ (the claimed iMDSC) (the claimed iMDSCs, claim 16). Therefore, Thomson discloses the claimed “population of induced myeloid suppressor cells obtained using the method of claim 1”.
	Thomson differs from the claims in that the document fails to disclose the induced immune regulatory cells comprising myeloid suppressive cells or the population of induced immune regulatory cells comprising iMDSCs are in a medium composition comprising a ROCK inhibitor and MCSF.  However, Lanza cures the deficiency.
	Lanza discloses hemangioblasts cultured to obtain hematopoietic cells [0278].  Lanza discloses [0278]  the hemangioblasts may be grown in methylcellulose in Iscove modified Dulbecco medium (IMDM) comprising BSA, saturated human transferrin, human LDL, supplemented with early acting growth factors (e.g., c-kit ligand, flt3 ligand), multilineage growth factors (e.g., IL-3, granulocyte macrophage-CSF (GM-CSF)), and unilineage growth factors (e.g., G-CSF, M-CSF, EPO, TPO)), VEGF, and bFGF.  
	Lanza discloses [0281] single-cell suspensions of hES-derived BL-CFC cells are grown for 10-14 days to derive hematopoietic cells such as, for example, erythroid, myeloid, macrophage, and multilineage hematopoietic cells.  
	Lanza discloses [0460] iPSCs show poor survival ability after cell dissociation and during EB formation, a phenomenon also observed for hESCs and that has been shown that addition of a selective Rho-associated kinase (ROCK) inhibitor, Y-27632, to serum-free EB formation medium prevents hESCs from apoptosis, enhances EB formation, and promotes differentiation.  Lanza discloses [0460] cells from EBs treated with Y-27632 developed substantial more and healthier blast colonies than that derived from EBs without Y-27632 treatment (FIGS. 12c and 12d), generating >2 fold more hemangioblasts. 
	It would have been obvious to one of ordinary skill to modify the Thomson media composition by including a ROCK inhibitor in the MCSF containing media as suggested by Lanza in view of the teachings of Lanza that the ROCK inhibitor prevents hESCs from apoptosis, enhances EB formation, and promotes differentiation.  
	One of ordinary skill would have had a reasonable expectation of success in producing a population of induced myeloid suppressive cells (claim 12) or a population of iMDSCs (claim 16) in a media composition comprising a ROCK inhibitor and MCSF in view of the teachings of Lanza that MCSF is a unilineage factor and that ROCK inhibitor promotes differentiation (the claimed “a population of induced myeloid suppressive cells in a media composition comprising a ROCK inhibitor and MCSF;” claim 12) (the claimed “A population of  iMDSCs wherein the induced MDSCs are in a medium composition comprising a ROCK inhibitor and MCSF;” claim 16).
	One of ordinary skill would have had a reasonable expectation of success in producing a population of induced myeloid suppressive cells (claim 12) or a population of iMDSCs (claim 16)  in a media composition comprising a ROCK inhibitor and MCSF in view of the teachings of Lanza that MCSF is a unilineage factor and that ROCK inhibitor promotes differentiation (the claimed “a population of  induced myeloid suppressive cell in a media composition comprising a ROCK inhibitor and MCSF;” claim 12) (the claimed “A population of induced MDSCs wherein the induced suppressive cells are in a medium composition comprising a ROCK inhibitor and MCSF;” claim 16).
	One of ordinary skill would have been motivated obtain a composition comprising a population of induced myeloid suppressive cells (claim 12) or a population of iMDSCs (claim 16) in view of the teachings of Lanza that differentiated hematopoietic cells such as myeloid cells are used in various treatments such as transfusion therapy or for the treatment of infections.

	6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (of record) and Lanza et al (US 017/0152481) (Lanza) as applied to claims 12 and 16 above and further in view of Gori et al (US 2018/0282762) (Gori) (Corrected citation).
	The teachings of Thomson and Lanza above are incorporate herein in their entirety.  Thomson and Lanza differ from the claims in that the documents fail to disclose the population of induced myeloid suppressive cells comprise a genetic modification.  However, Gori cures the deficiency.
	Gori discloses gene editing in stem cells using the CRISPr/Cas9 gene editing system (Abstract) and that the cell can be generated from an iPS cells [0062]. Gori discloses [0026] the target cells can be myeloid progenitor cells [0026].
	It would have been obvious to one of ordinary skill to modify the Thomson method of producing immune cells regulatory cells by genomic editing of an iPSC as suggested by Gori in view of the teachings of Gori that genetic editing of stem cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.
	One of ordinary skill would have had a reasonable expectation of success in genetic editing a stem cell or a myeloid progenitor cells in view of the teachings of Gori disclosing the CRISPR/CAS9 system is effective and precise in editing target genes.
	One of ordinary skill would have been motivated to genetically edit a stem cell or myeloid cell in view of the teachings of Gori that modification of genes in stem cells or myeloid cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.

	7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (of record) and Lanza et al (US 017/0152481) (Lanza) as applied to claim 16 above and further in view of Gori et al (US 2018/0282762) (Gori) (Corrected citation).
	The teachings of Thomson and Lanza above are incorporate herein in their entirety.  Thomson and Lanza differ from the claims in that the documents fail to disclose the population of iMDSCs comprise a genetic modification.  However, Gori cures the deficiency.
	Gori discloses gene editing in stem cells using the CRISPr/Cas9 gene editing system (Abstract) and that the cell can be generated from an iPS cells [0062]. Gori discloses [0026] the target cells can be myeloid progenitor cells [0026].
	It would have been obvious to one of ordinary skill to modify the Thomson method of producing by genomic editing of an iPSC as suggested by Gori in view of the teachings of Gori that genetic editing of stem cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.
	One of ordinary skill would have had a reasonable expectation of success in genetic editing a stem cell or a myeloid progenitor cells and obtaining a population of iMDSCs in view of the teachings of Gori disclosing the CRISPR/CAS9 system is effective and precise in editing target genes.
	One of ordinary skill would have been motivated to genetically edit a stem cell or myeloid cell in view of the teachings of Gori that modification of genes in stem cells or myeloid cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.

	8. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (of record) and Lanza et al (US 017/0152481) (Lanza).
	Thomson discloses [0097], [0098] obtaining HE cells and differentiating them to (the claimed “directing differentiation of HE in DMS media comprising M-CSF (table 6). Thomson discloses [0088] macrophage precursors (early myeloid cells) can also be obtained by culture in E8 media comprising a ROCK inhibitor. Thomson discloses it was known in the art that both ROCK inhibit and MCSF could be used to direct differentiation of HE cells to a population of cells comprising myeloid progenitor cells (the claimed “An in vitro method of generating a population of induced immune regulatory cells”, claim 1 (ii).  
	Thomson discloses [0067] myeloid progenitor expansion in DMS media and that the cells obtained were greater than 80% CD11b+CD45+CD14+ and that 60% to 90% were CD11b+CD14+ as well and that culture in CD% media continued.
	Thomson discloses obtaining a cell population which is CD45+CD11b+CD14+ which is the same as applicant’s [00048] claimed monocytic cell population CD45+CD33+CD14+ and which may further comprise CD11b+. 
	Thomson differs from the claims in that the document fails to disclose the monocytic MDSCs are in a medium comprising a ROCK inhibitor and MCSF.   However, Lanza cures the deficiency.
	Lanza discloses hemangioblasts cultured to obtain hematopoietic cells [0278].  Lanza discloses [0278]  the hemangioblasts may be grown in methylcellulose in Iscove modified Dulbecco medium (IMDM) comprising BSA, saturated human transferrin, human LDL, supplemented with early acting growth factors (e.g., c-kit ligand, flt3 ligand), multilineage growth factors (e.g., IL-3, granulocyte macrophage-CSF (GM-CSF)), and unilineage growth factors (e.g., G-CSF, M-CSF, EPO, TPO), VEGF, and bFGF.  
	Lanza discloses [0281] single-cell suspensions of hES-derived BL-CFC cells are grown for 10-14 days to derive hematopoietic cells such as, for example, erythroid, myeloid, macrophage, and multilineage hematopoietic cells.  
	Lanza discloses [0460] iPSCs show poor survival ability after cell dissociation and during EB formation, a phenomenon also observed for hESCs and that has been shown that addition of a selective Rho-associated kinase (ROCK) inhibitor. Lanza discloses [0460] Y-27632, to serum-free EB formation medium prevents hESCs from apoptosis, enhances EB formation, and promotes differentiation.  Lanza discloses [0460] cells from EBs treated with Y-27632 developed substantial more and healthier blast colonies than that derived from EBs without Y-27632 treatment (FIGS. 12c and 12d), generating >2 fold more hemangioblasts.  
	It would have been obvious to one of ordinary skill to modify the Thomson media composition by including a ROCK inhibitor in the MCSF containing media as suggested by Lanza in view of the teachings of Lanza that the ROCK inhibitor prevents hESCs from apoptosis, enhances EB formation, and promotes differentiation.  
	One of ordinary skill would have had a reasonable expectation of success in producing a population monocytic MDSCs in a media composition comprising a ROCK inhibitor and MCSF in view of the teachings of Lanza that MCSF is a unilineage factor and that ROCK inhibitor promotes differentiation (the claimed “a population of monocytic MDSCs in a media composition comprising a ROCK inhibitor and MCSF;” claim 18).
	One of ordinary skill would have had a reasonable expectation of success in producing a population of monocytic MDSCs in a media composition comprising a ROCK inhibitor and MCSF in view of the teachings of Lanza that MCSF is a unilineage factor and that ROCK inhibitor promotes differentiation.
	One of ordinary skill would have been motivated obtain a composition comprising a population of monocytic MDSCs in view of the teachings of Lanza that differentiated hematopoietic cells such as myeloid cells are used in various treatments such as transfusion therapy or for the treatment of infections.

	10.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (of record) in view of Gori et al (US 2018/0282762) (Gori) (Corrected citation).
	Thomson discloses [0054] [0055] culture of pluripotent stem cells in media comprising ROCK inhibitors [0055], [0055] in E8 medium which contains FGF2 [0057] used for inducing pluripotent stem cells into HPCs (CD34+ cells) (the claimed “differentiating iPSC derived mesodermal cells with definitive hemogenic endothelium potential to iEH “).
	Thomson discloses [0005] a method of obtaining human myeloid progenitors comprising culturing human HPCs in a media comprising VEGF, FGF2, SCF, IL-3 until [0008] cultured hematopoietic progenitor cells differentiated into myeloid progenitors. 	Thomson discloses [0033] for directed differentiation of the myeloid progenitors in primitive macrophages, the myeloid progenitors are cultured in the presence of a chemically defined culture medium comprising insulin and granulocyte macrophage colony-stimulating factor (GM-CSF), a hematopoietic cytokine, whereby the cultured myeloid progenitors differentiate into a cell population comprising at least 80% CD45+/CD11b+/CD14+ primitive macrophages. 
	Thomson differs from the claims in that the document fails to disclose culture in a media further comprising FLT3L and an AhR antagonist.  However, Gori cures the deficiency.
	Gori discloses [0028] the stem cell can be cultured in medium comprising one or more cytokines such as FLT-3 Ligand (FLT3L) and a stem cell viability enhancer [0031] such as an aryl hydrocarbon receptor antagonist (StemRegenin-1).
	It would have been obvious to one of ordinary skill to modify the Thomson method by culturing the iHE cells in medium further comprising an FLT3L and an AhR antagonist as suggested by Gori in view of the teachings of Gori that treating stem cells with a stem cell viability enhancer increased CRISP/Cas mediated gene editing in stem cells (claim 25).
	One of ordinary skill would have had a reasonable expectation of success in culturing the cells in medium further a viability enhancer in view of the teachings of Gori and the treatment increased frequency of gene editing in stem cells (abstract). 
	One of ordinary skill would have been motivated to further culture the iHE cells with a viability enhancer as suggested by Gori [0003] in order to obtain ex vivo gene-modified stem cells (e.g., hematopoietic stem/progenitor cells and hematopoietic stem cells, also referred to herein as HSCs) for transplantation into a subject.

	11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (of record) in view of Gori et al (US 2018/0282762) (Gori) (Corrected citation) as applied to claim 25 above. 

	Thomson discloses [0097], [0098] obtaining HE cells and differentiating them to in DMS media comprising M-CSF (table 6). Thomson discloses [0088] macrophage precursors (early myeloid cells) can also be obtained by culture in E8 media comprising a ROCK inhibitor. Thomson discloses it was known in the art that both ROCK inhibitor and  MCSF could be used to direct differentiation of HE cells to a population of cells comprising myeloid progenitor cells. 
	Thompson discloses [0005] a method of obtaining human myeloid progenitors comprising culturing human HPCs in a media comprising MCSF, VEGF, FGF2, SCF, IL-3 until [0008] cultured hematopoietic progenitor cells differentiated into myeloid progenitors. 	Thomson discloses [0033] for directed differentiation of the myeloid progenitors in primitive macrophages, the myeloid progenitors are cultured in the presence of a chemically defined culture medium comprising insulin and granulocyte macrophage colony-stimulating factor (GM-CSF). 
	Thomson differs from the claim in that the document fails to disclose culture in media further comprising media further comprising FLT3L and an AhR antagonist.  However, Gori cures the deficiency.
	Gori discloses [0028] the stem cell can be cultured in medium comprising one or more cytokines such as FLT-3 Ligand (FLT3L) and a stem cell viability enhancer [0031] such as an aryl hydrocarbon receptor antagonist (StemRegenin-1).
	It would have been obvious to one of ordinary skill to modify the Thomson method by culturing the iHE cells in media comprising the ROCK inhibitor, MCSF, VEGF, bFGF, SCF, IL3, GMCSF, and Flt3L and the AhR antagonist as suggested by Gori in view of the teachings of Gori that treating stem cells with a stem cell viability enhancer increased cell viability (AhR antagonist) and Thomson that culture of cells in media comprising growth factors ROCK, MCSF, VEGF, bFGF, SCF, IL3,  GMCSF resulted differentiation of the cells. 
	One of ordinary skill would have had a reasonable expectation of success in culturing the cells in medium comprising a ROCK inhibitor, MCSF, VEGF, bFGF, SCF, IL3, FLT3L, GMCSF, and the AhR antagonist in view of the teachings of Gori and Thomson that the growth factors and viability enhancers resulted in cell growth and differentiation,
	One of ordinary skill would have been motivated to further culture the iHE cells with viability enhancers growth factors in order to obtain ex vivo gene-modified stem cells (e.g., hematopoietic stem/progenitor cells and hematopoietic stem cells, also referred to herein as HSCs) for transplantation into a subject.

Response to Arguments

	Applicants arguments, filed 08/24/2022, have been considered but not found persuasive.

	1.	Applicants argue (page 2, third full paragraph)

Claim 1 recites a step of “directing differentiation of iHE with a medium composition comprising a ROCK inhibitor and MCSF,” thereby generating “a population of induced immune regulatory cells comprising induced myeloid suppressive cells, and wherein the cell population has enhanced therapeutic potential.” Neither Thomson nor Ditadi disclose or suggest this combination of elements, or the advantages obtained thereby.


	In reply, no claim claims an enhanced therapeutic potential.  Thomson discloses a variety of culture medias for cell growth and differentiation. ROCK inhibitors are known in the art to (Lanza  [0460]) to prevent hESCs from apoptosis, enhance EB formation, and promote differentiation.  Claim 1 covers multiple differentiation stages of iHE to myeloid suppressive cells. It would have been obvious to one of ordinary skill to culture the HE cells in a medium comprising ROCK to reduce apoptosis and at a later stage to promote differentiation. The choice to culture iHE in media comprising ROCK inhibitor before and during differentiation is a choice within the purview of one of ordinary skill in the art. While claim 1 does not recite “simultaneously” the choice to use the ROCK inhibitor at the early stages or later stages of differentiation or together is an obvious use in view of the properties of prevention (apoptosis) and promotion of differentiation.
	Regarding the MCSF, Thomson discloses MCSF in differentiation media (table 6). Because both MCSF and ROCK inhibitor promote differentiation it would have been obvious to use them together in a method of cell culture.

2.	Applicants argues (page 2, bottom paragraph)


The Office cites to Thomson for disclosure of culturing cells in E8 medium comprising a ROCK inhibitor and separate disclosure of culturing cells in DMS medium comprising a MCSF. However, Thomson does not at any point disclose culturing hemogenic endothelial (HE) cells in a medium that simultaneously includes both a ROCK inhibitor and MCSF. On the contrary, Thomson states that “[t]wenty four hours after plating H1 ES cells, E8 media was aspirated and replaced with DM1+1 uM Y-27632,” which was in turn followed by additional steps of aspiration and replacement with still different media before introducing medium that contained MCSF but no ROCK inhibitor (Thomson, paras. [0060]-[0065]). Accordingly, Thomson does not suggest that E8 and DMS are equivalent or even used together. Rather, Thomson discloses that steps involving culturing with a ROCK inhibitor are separate from and take place at different stages than culturing with MCSF. In fact, Thomson explains that by the time the cell culture process has reached medium DM3 (i.¢e., before DM4 and DMS media), the cells have been differentiated from
hemogenic endothelium to hematopoietic progenitor cells (HPCs). Accordingly, the cells exposed to MCSF in the method of Thomson are not HE cells.

	In reply and contrary to the arguments, as noted above, Thomson discloses MCSF in differentiation media (table 6). Because both MCSF and ROCK inhibitor promote differentiation it would have been obvious to use them together in a method of cell culture.  ROCK inhibitors are known in the art to (ie Lanza  [0460]) to prevent hESCs from apoptosis, enhance EB formation, and promote differentiation.  Claim 1 covers multiple differentiation stages of iHE to myeloid suppressive cells. It would have been obvious to one of ordinary skill to culture the HE cells in a medium comprising ROCK to reduce apoptosis and at a later stage to promote differentiation. The choice to culture iHE in media comprising ROCK inhibitor before and during differentiation is a choice within the purview of one of ordinary skill in the art. While claim 1 does not recite “simultaneously” the choice to use the ROCK inhibitor at the early stages or later stages of differentiation or together is an obvious use in view of the properties of prevention (apoptosis) and promotion of differentiation.


3.	Applicants argue (page 3, first full paragraph0

Ditadi does not provide the missing teaching. On the contrary, Ditadi does not disclose either a ROCK inhibitor or MCSF for differentiating HE cells, much less a combination thereof.

By contrast, the present application teaches that media compositions comprising both a ROCK inhibitor and MCSF yield technical advantages that could not have been predicted by either of the cited references. For example, the present application teaches that culturing HE cells in a medium in accordance with the present claims enriches for cells with myeloid markers (Example 1), and that MDSCs derived in accordance with the present claims potently suppress T cell proliferation and effector function (Example 2) and attenuate graft versus host disease (Example 3).


	In reply and contrary to the arguments, no claim claims enrichment, potent suppression of T cell proliferation and effector function or attenuation of graft vs host disease.  Further, Ditadi, not Thomson, is cited for disclosing methods of producing hemogenic endothelium (HE) cells from iPCS cells or hESCs (page 66, “Cell lines”) and that hemogenic endothelium cells from each starting source (iHE) or (HE) are produced by the same method.

	4.	Applicant argues (page 3, third full paragraph) 
	In the response to restriction requirement filed April 20, 2022, Applicant previously pointed out the step-wise differences in culturing procedures in Thomson. The Office found that these arguments were not persuasive “because Thomson discloses [0055] macrophage precursors (the claimed directing differentiation of HE cells) were produced using MCSF in the culture media” (Office Action, pg. 2). Paragraph [0055] does not contain the alleged disclosure. For reference, paragraph [0055] of Thomson is reproduced below in full: 

And 


As can be seen above, the cited passage contains no mention of MCSF. The composition of E8 medium is disclosed at paragraph [0057] of Thomson as follows: “DMEM/F 12, L-ascorbic acid- 2-phosphate magnesium (64 mg/L), sodium selenium (14 pg/L), and NaHCO3(543 mg/L), transferrin (10.7 mg/L), insulin (20 mg/L), FGF2 (100 ug/L) and TGFB1 (2 ug/L).” As can be seen from this further passage, E8 medium does not contain MCSF.

In reply, M-CSF is in medium 5 (DM5) as set forth in Table 6.

7.	Applicant argues (page 4, first full paragraph( 

The Office further alleges that “it was known in the art to add a ROCK inhibitor to culture media” (Office Action, pg. 2). However, the only disclosure in Thomson of adding ROCK inhibitor to a culture medium are for steps prior to culturing with MCSF, and only after medium containing the ROCK inhibitor is removed. As such, there is no suggestion that a ROCK inhibitor be added to any of the later culture media and steps of Thomson, much less any steps that include MCSF.

	In reply, and contrary to the arguments, as noted above, Thomson discloses MCSF in differentiation media (table 6). Because both MCSF and ROCK inhibitor promote differentiation it would have been obvious to use them together in a method of cell culture.  ROCK inhibitors are known in the art to (Lanza  [0460]) to prevent hESCs from apoptosis, enhance EB formation, and promote differentiation.  Claim 1 covers multiple differentiation stages of iHE to myeloid suppressive cells. It would have been obvious to one of ordinary skill to culture the HE cells in a medium comprising ROCK to reduce apoptosis and at a later stage to promote differentiation. The choice to culture iHE in media comprising ROCK inhibitor before and during differentiation is a choice within the purview of one of ordinary skill in the art. While claim 1 does not recite “simultaneously” the choice to use the ROCK inhibitor at the early stages or later stages of differentiation or together is an obvious use in view of the properties of prevention (apoptosis) and promotion of differentiation.

	8.	Applicant argues
Claims 4, 5, 13, and 17 depend from claim 1, and include all elements thereof. As explained above, Thomson and Ditadi fail to teach or reasonably suggest every element of claim 1.	Gori fails to provide the missing teaching. For example, Gori fails to teach or suggest “directing differentiation of 1HE with a medium composition comprising a ROCK inhibitor and MCSF,” as presently claimed. As such, claim 1 is unobvious over Thomson, Ditadi, and Gori, as are all claims depending therefrom. Withdrawal of the rejection is respectfully requested


	In reply and contrary to the arguments, claims 13 and 17 are now separately rejected in view of the amendments to the claims. Thomson discloses [0097], [0098] obtaining HE cells and differentiating them to (the claimed “directing differentiation of HE in DMS media comprising M-CSF (table 6). Thomson discloses [0088] macrophage precursors (early myeloid cells) can also be obtained by culture in E8 media comprising a ROCK inhibitor. Thomson discloses it was known in the art that both ROCK inhibit and MCSF could be used to direct differentiation of HE cells to a population of cells comprising myeloid progenitor cells.
	Gori is cited for disclosing [0028] the stem cell can be cultured in medium comprising one or more cytokines such as FLT-3 Ligand (FLT3L) and a stem cell viability enhancer [0031] such as an aryl hydrocarbon receptor antagonist (StemRegenin-1).
	It would have been obvious to one of ordinary skill to modify the Thomson method by culturing the iHE cells in medium further comprising an FLT3L and an AhR antagonist as suggested by Gori in view of the teachings of Gori that treating stem cells with a stem cell viability enhancer increased CRISP/Cas mediated gene editing in stem cells.

	9.	Applicants argues (page 5, top paragraph)
Claim 6 stands rejected as allegedly under 35 U.S.C. 103 as allegedly unpatentable over Thomson, Ditadi and Gori, and further in view of Tan et al. (J Immunol 2009; 192: 1746-1755; hereafter “Tan”). The Office alleges that the “improved homing” recited in claim 6 is a reduction in the Treg cell prevalence in the tumor microenvironment, and that, in view of Tan, a skilled person would have had reasonable expectation of success in genetically editing cells in a population of immune regulatory cells (Office Action, pg. 16-17).

Claim 6 depends from claim 1, and includes all elements thereof. As explained above, Thomson, Ditadi, and Gori fail to teach or reasonably suggest every element of claim 1. Tan fails to provide the missing teaching. For example, Tan fails to teach or suggest “directing differentiation of 1HE with a medium composition comprising a ROCK inhibitor and MCSF,” as presently claimed. As such, claim 1 is unobvious over Thomson, Ditadi, Gori, and Tan, as are all claims depending therefrom. Withdrawal of the rejection is respectfully requested.

	In reply and contrary to the arguments, Tan is cited for disclosing the CCR85 is a receptor involved in the migration (the claimed “homing’) of regulatory T cells to sites of infection, inflammation and tumor. 
	Thomson discloses MCSF in differentiation media (table 6). Because both MCSF and ROCK inhibitor promote differentiation it would have been obvious to use them together in a method of cell culture.  ROCK inhibitors are known in the art to (Lanza  [0460]) to prevent hESCs from apoptosis, enhance EB formation, and promote differentiation.  Claim 1 covers multiple differentiation stages of iHE to myeloid suppressive cells. It would have been obvious to one of ordinary skill to culture the HE cells in a medium comprising ROCK to reduce apoptosis and at a later stage to promote differentiation. The choice to culture iHE in media comprising ROCK inhibitor before and during differentiation is a choice within the purview of one of ordinary skill in the art. While claim 1 does not recite “simultaneously” the choice to use the ROCK inhibitor at the early stages or later stages of differentiation or together is an obvious use in view of the properties of prevention (apoptosis) and promotion of differentiation.

11.	Applicant argues (page 5, bottom paragraph)
Applicant respectfully disagrees with this conclusion. Claim 1 recites “directing differentiation of iHE with a medium composition comprising a ROCK inhibitor and MCSF.” As explained above, the cited references, even in combination, fail to teach or reasonably suggest at least this combination of elements. As presently amended, claim 14 recites “A modulated population of induced myeloid suppressive cells, or a subpopulation thereof, obtained using the method of claim 1, wherein the modulated population of induced myeloid suppressive cells are in a medium composition comprising a ROCK inhibitor and MCSF.” Claims 21-23 as presently amended depend from claim 1, and further specify the method thereof. Accordingly, each of claims 14 and 21-23 include the same special technical features of claim 1, and are novel and unobvious over the cited references for at least the same reasons. As such, all of the present claims share unity of invention. Reconsideration and rejoinder of claims 14 and 21-23 is respectfully requested.

	In reply, Thomson reasonably suggests the combination of ROCK inhibitor and MCSF for reasons as stated above.  Contrary to arguments, the present claims do not share unity of invention. The lack of unity has been made Final. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632